DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8, and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5-7, 25, 27-28, and 30-37 of copending Application No. 16514117 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application encompass substantially the same subject matter as the claims of the instant application with some differences in wording and other additional limitations. Specifically, claims 30 and 33-34 of the reference application encompass the subject matter of claim 1 of the instant application. Claim 30 of the reference application includes the same torque tool body, plurality of engagement features, gripping edge, radial positioning, perimetric connection, configuration of slanted and hollow (“curved” in the reference application) sections, arbitrary engagement feature, adjacent engagement feature, opposite engagement feature (claimed as “another adjacent engagement feature” in the reference application), the opposite positioning of the engagement features (covered by the claimed positioning to form the first and second gripping edges in the reference application), slanted sections forming the gripping edge, angularly offset slanted sections, and channel cutting function of claim 1 of the instant application. Claims 33 and 34 contain the exact same threaded opening and release bolt configuration as claimed in claim 1 of the instant application. Similarly, claims 1 and 6-7 of the reference application fully encompass claim 1 of the instant application, using substantially similar wording as claims 30 and 33-34 of the reference application detailed above. Therefore, claim 1 is fully encompassed by claims 30, 33-34 as well as 1, 6, and 7 of the reference application.
Claim 2 of the instant application is fully encompassed by claims 2, and 31 of the reference application. Claim 3 of the instant application, which defines an obtuse angle, is covered by claims 25 and 35 of the reference application, which define relative lengths of the slanted sections such that they can only form an obtuse angle (see for example fig 3 of the reference application which shows the relative length resulting in an obtuse angle). Claims 4 and 5 of the instant application are fully encompassed by claims 5 and 32 of the reference application, with the exception of the claimed relative heights of the attachment body and base. However, as defined in the instant application, it is impossible for the height of the attachment body to be larger than the base (as shown in fig 19 of the instant application). Therefore, the claimed relative height is a necessary property of a tool apparatus having the configuration claimed in claims 5 and 32 of the reference application. Claim 8 of the instant application, which defines a radius between the rotational axis and gripping edge, is fully encompassed by claims 1 and 30 of the reference application, as the claimed radius is any arbitrary distance between the claimed rotational axis and gripping edge. Claim 10 of the instant application is encompassed by claims 1 and 30 of the reference application, as the claimed empty space is already implied by the “hollow” language and the offset positioning from a fastener is functional language provided by the already claimed configuration.
Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 30, 33-34 and 1, 6, and 7 of copending Application No. 16514117 in view of Wright (US 5012706). As described in the rejection above, claims 30, 33-34 as well as 1, 6, and 7 of the reference application encompass the subject matter of claim 1 of the instant application. Claim 9, which depends therefrom, further defines top and chamfered surfaces. However, these limitations are taught by Wright as discussed in the rejection below. It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to include the claimed chamfer relative to the top surface in order to achieve the predictable result of easing a user’s ability to position the tool around a workpiece.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright (US 5012706, previously cited) in view of Brown (US 2630036).
Regarding claim 1, Wright teaches a fastener extractor and dislodging tool apparatus comprising: a torque-tool body (10); a plurality of engagement features (in interior of body as shown in fig 2); a gripping edge (44); the plurality of engagement features being radially positioned around a rotational axis of the torque-tool body (shown in fig 2); the plurality of engagement features being perimetrically connected around a base (30) of the torque-tool body; a cross section for each of the plurality of engagement features comprising a first slanted section (40), a hollow section (38), and a second slanted section (42); the first slanted section being terminally connected to the hollow section (at 46); the second slanted section being terminally connected to the hollow section (at 48); the first slanted section and the second slanted section being oppositely positioned of each other about the hollow section (see annotated fig 5 below); the plurality of engagement features comprising an arbitrary engagement feature, an adjacent engagement feature, and an opposite engagement feature, the opposite engagement feature being positioned opposite to the adjacent engagement feature across the arbitrary engagement feature (see annotated fig 5 below with adjacent and opposite engagement features on opposite sides of the central arbitrary engagement feature); the first slanted section of the arbitrary engagement feature being connected to the second slanted section of the adjacent engagement feature at the gripping edge (at right edge 44 as viewed in fig 5); the second slanted section of the adjacent engagement feature being angularly offset from the first slanted section of the opposite engagement feature (as shown in fig 5 below); and wherein the gripping edge is a sharp point configured to cut a channel into a fastener parallel with the rotational axis of the torque tool body (function provided by pointed shape of gripping edge 44 which is arranged to apply force directly to a fastener as shown in fig 2 and are parallel to the rotational axis as shown in fig 1).
Wright does not teach a threaded opening or a release bolt engaged with the threaded opening. Brown teaches a fastener extractor device including a threaded opening (bore 17 threaded at upper end) and a release bolt (comprising elements 14, 22, 24), the threaded opening concentrically traversing through a base (as shown in figs 2-3); the release bolt comprising a bottom section (14), a threaded shaft section (outer surface of element 24), and a driver section (recess in top of element 24); the release bolt being threadedly engaged with the threaded opening (as shown in figs 2-3), opposite of a plurality of engagement features (engagement features in socket 15 are on a bottom of the body while the threaded opening is near the top); the bottom section and the driver section being oppositely positioned of each other about the threaded shaft section (threads are between element 14 and the recess in element 24); the bottom section being concentrically connected to the threaded shaft section (connected through element 22); the driver section being concentrically connected to the threaded shaft section (as shown in figs 2-3); the threaded shaft section being engaged with the threaded opening (as shown in figs 2-3); the bottom section being positioned adjacent to the plurality of engagement features (as shown in figs 2-3); and the driver section being positioned offset of the torque-tool body (figs 2-3; radially offset from the interior of the torque tool body 13). It would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to include a threaded opening to the tool of Wright and a release bolt threaded thereto, as such a release bolt provides the added functionality of adjustably suspending a fastener within the engagement features of the tool at a proper height to avoid wearing away the engagement features as taught by Brown (col 3, lines 24-31; col 3, lines 60-70).
Regarding claims 2-4, Wright, as modified, teaches all the limitations of claim 1 as described above. Wright further teaches the torque-tool body is outwardly extended from a cross section of the plurality of engagement features (shown in fig 2); wherein the first slanted section of the arbitrary engagement feature is connected to the second slanted section of the adjacent engagement feature at an obtuse angle (as shown in fig 5); and comprising an attachment body (unlabeled bottom of cylinder containing engagement bore 32), an engagement bore (32; fig 2), the attachment body being centrally positioned around and along the rotational axis (central to axis 35), the attachment body being adjacently connected to the base of the torque tool body opposite the plurality of engagement features (col 4, line 53-col 5, line 3 bore 32 in bottom end of body which constitutes base), and the engagement bore concentrically traversing through the attachment body along the rotational axis (shown in fig 2). 
Regarding claims 8-10, Wright, as modified, teaches all the limitations of claim 1 as described above. Wright further teaches a channel cutting radius, the channel cutting radius being delineated from the rotational axis to the gripping edge (shown in fig 3 radius from center 45 to gripping edge 44); the apparatus comprising a top flat surface, a top chamfered surface (labeled in annotated fig 2 below; chamfer more clearly shown in fig 1), the top flat surface and the top chamfered surface being radially delineated by the plurality of engagement features (shown in fig 2; engagement features radially interior to top chamfered surface and top flat surface), the top flat surface being perimetrically connected around the top chamfered surface (fig 2), the top flat surface being positioned parallel to a top surface of the base (top surface of base labeled in fig 2 below; surface in which engagement bore 32 is formed), the top chamfered surface being angularly positioned to the top flat surface (angle shown in fig 1), the top chamfered surface being oriented towards the top surface of the base (fig 1; angled downward toward base); and wherein the hollow section is delineated into an empty space (interior of hollow section is empty) and the empty space being configured to be positioned offset from a fastener (shown in fig 5).

    PNG
    media_image1.png
    529
    841
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    444
    534
    media_image2.png
    Greyscale


Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wright and Brown as applied to claim 1 above, and further in view of Doroslovac (US 2015/0314429, previously cited).
Regarding claim 5, Wright, as modified, teaches all the elements of claim 1 as described above. Wright further teaches an attachment body (unlabeled bottom of cylinder containing engagement bore 32), the attachment body being centrally positioned around and along the rotational axis (central to axis 35). Wright does not teach the attachment body laterally connected around the base, a height of the attachment body being smaller than a total height of the base of the torque tool body and the plurality of engagement features. Doroslovac teaches a fastener extractor including an attachment body (12) laterally connected around a base (1) of the torque tool body and the plurality of engagement features (fig 2, fig 5, fig 9), wherein a height of the attachment body is smaller than a total height of the base of the torque tool body and the plurality of engagement features (fig 9; consistent with applicant’s specification, the total height of the base and engagement features along the rotation axis is the height of the entire tool from front to back in fig 9 of Doroslovac, and the height of the attachment body is the height of surrounding element 12, which appears to be about half the total height). Doroslovac describes that the shape and design of the attachment body may be selected based on the desired torque tool and attachment means ([0026]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to connect the attachment body of Wright laterally around the base of the torque tool body such that a height of the attachment body is smaller than a total height of the base and engagement features in order to achieve the predictable result of adapting the extractor to attach to the desired torque tool as taught by Doroslovac ([0026]).
Response to Arguments
Applicant's arguments filed 1 Nov 2022 have been fully considered but they are not persuasive. Applicant argues that Wright does not teach the claimed gripping edge being a sharp point configured to cut a channel into a fastener parallel with the rotational axis of the torque-tool body. Examiner respectfully disagrees. Wright clearly shows the slanted sections intersecting to form a sharp corner at 44 (fig 3) and describes this as a point (col 5, lines 16-19), indicating there is no rounding of the intersection. As these corners are parallel to the rotational axis of the torque-tool body as shown in fig 1, and configured to directly engage a fastener head as shown in fig 2, they are clearly capable of cutting a channel into the fastener which is parallel with the rotational axis of the torque tool body. Further, the gripping edges of Wright have the exact same structure as claimed and as disclosed by applicant and are therefore seen as capable of performing the same function. Applicant argues that Wright teaches away from the use of sharp corners. However, this teaching is in reference to the hollow sections which provide space for the corner of the fastener (col 1, lines 54-64; col 3, lines 1-12; col 3, lines 67-col 4, line 2; col 6, lines 1-4) rather than the gripping edge.
Applicant further argues that it would not be obvious to provide the claimed threaded opening and release bolt of Shoup to the tool of Wright. However, Shoup is no longer being relied upon in the current rejection. As detailed above, Brown renders these claim features obvious. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other similar tools are cited, including those with similar release bolts and threaded openings.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091. The examiner can normally be reached M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723